Citation Nr: 0725247	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-23 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for cause of the 
veteran's death.

2. Eligibility to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972. He died in August 1988. The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which determined that new and 
material evidence had not been submitted to reopen a claim 
for cause of death.

Entitlement to service connection for cause of death was 
initially denied in a January 1989 rating decision.  That 
decision determined that that the veteran's fatal liver 
cancer was not related to service, or to exposure to Agent 
Orange.  

The appellant was notified in June 1989 that 38 C.F.R. 
§ 3.311(a), was being reviewed by VA.  

Subsequently by rating action in April 1994 entitlement to 
service connection for cause of death was again denied.  In 
this decision, the RO noted that it had been determined that 
there was no presumption of service connection for liver 
cancer based on exposure to herbicides used in Vietnam.  As 
such there was no evidence to indicate that the hepatic 
failure and liver cancer which caused the veteran's death 
developed as a result of exposure to Agent Orange during 
service in Viet Nam.  The claimant was notified of that 
decision but did not perfect an appeal.  The denial of 
entitlement to service connection for cause of death of the 
veteran is final. 38 U.S.C.A. § 7105 (West 2002 & Supp 2007).

In October 2002 appellant attempted to reopen her claim for 
entitlement to service connection for the cause of the 
veteran's death and DEA benefits.  By rating action in 
January 2003 the claim was denied.  In making that decision 
the RO noted that new and material evidence had not been 
received to show that liver cancer was either incurred in 
service or manifested to a compensable degree within one year 
of service or that it was related in any way to any event or 
illness in service.  Additionally liver cancer was not a 
presumptive disease for service connection based on exposure 
to herbicides used in Vietnam.  Appellant appealed this 
decision to the Board.  

The Board in June 2004 remanded the claim for additional 
development.  It has now been returned for adjudication.

The Board notes that the current claim may be considered on 
the merits only if new and material evidence has been 
submitted since the April 1994 final decision. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1. In an April 1994 decision the RO denied entitlement to 
service connection for the cause of the veteran's death, 
essentially on the basis that the veteran's fatal liver 
cancer was not shown to be in any way the result of exposure 
to Agent Orange in service; notice of such denial was 
furnished to the applicant, but she did not perfect an 
appeal.

2. Evidence received since the April 1994 rating decision is 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial, and it does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for the cause of the 
veteran's death.

3.  During his lifetime, the veteran had no service-connected 
disability.  

4. There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service.


CONCLUSIONS OF LAW

1. The April 1994 rating decision denying entitlement to 
service connection for the cause of the veteran's death is 
final; evidence submitted since that denial is not new and 
material. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156(a) (2006).

2. The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met. 38 U.S.C.A. §§ 3500, 3501, 
3510 (West 2002 and Supp. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in a July 2003 
statement of the case; as well as in November 2002, June 
2004, November 2004, June 2005, April 2006 and September 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim.  This included notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.
  
The Board notes that specific notifications are required 
regarding the bases for the previous denial and of what would 
constitute new and material evidence in the context of the 
previous denial. See Kent v. Nicholson, 20 Vet. App. 1 
(2006). Through the aforementioned correspondence the 
claimant was told of the bases of the prior denial and what 
was specifically required from her to reopen her claim.  She 
has been notified that the veteran was not service connected 
for any disorder at the time of his death, and provided 
notice of the evidence necessary to substantiate her claim 
based on a disorder which is not service connected.

VA informed the claimant of the need to submit all pertinent 
evidence in her possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

Analysis

a.  Cause of death

The appellant seeks service connection for the cause of the 
veteran's death. In pertinent part, it is argued that the 
veteran's fatal liver cancer was, in fact, the result of 
exposure to Agent Orange during his service in the Republic 
of Vietnam.

When entitlement to service connection for the cause of the 
veteran's death has been denied by a decision of the RO, that 
determination, absent disagreement by the appellant within a 
period of one year, is final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.303 (2006). The claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108. 
 
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the April 1994 rating decision in light of the 
totality of the record.  Hickson v. West, 12 Vet. App. 247, 
251 (1999).

In the present case, the RO initially denied service 
connection for the cause of the veteran's death in a January 
1989 decision.  That rating decision noted that the veteran's 
service medical records were reviewed and found to contain no 
complaints or indication of any disability which may have 
directly contributed to his death.  In addition the only 
presumptive disability attributed to Agent Orange at that 
time was chloracne.  

Post service records revealed that metatastic liver cancer 
was diagnosed in August 1988, many years following the 
veteran's discharge from service. His death certificate 
showed his primary cause of death to be metatastic 
adenocarcinoma due to hepatic and renal failure.  Based on 
such evidence, direct service connection for liver cancer was 
denied as not noted in service.  Presumptive service 
connection was also denied, inasmuch as the veteran's liver 
cancer was not compensably disabling within one year 
following his separation from service.

In April 1994, the RO denied entitlement to service 
connection for the cause of the veteran's death, essentially 
on the basis that, under the authority granted by the Agent 
Orange Act of 1991, VA had determined that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for any condition other than those 
for which VA had found a positive association between the 
condition and such exposure.  It was noted was that liver 
cancer was not one of the presumptive conditions.  Based on 
the evidence of record, the RO continued its denial of the 
appellant's claim, finding that available scientific and 
medical evidence was against concluding that the veteran's 
liver cancer was associated with herbicide exposure, and that 
there was no other basis for service connection for the cause 
of the veteran's death.  That decision was adequately 
supported by and consistent with the evidence then of record, 
and is final.

The evidence of record at the time of the April 1994 rating 
decision consisted of the service medical records, extensive 
private medical records from 1988 including his final 
hospitalization records, and some printed materials including 
an October 1988 copy of the "Agent Orange Review."  Also 
included were statements from Daljit Singh, M.D., who 
postulated that Agent Orange "may" have lead the veteran to 
develop his tumor.  In this latter regard, where a physician 
is unable to provide a definite causal connection, the 
opinion on that issue constitutes "what may be characterized 
as 'non-evidence.'"  See Perman v. Brown, 5 Vet.App. 237, 
241 (1993) citing Sklar v. Brown, 5 Vet.App. 140, 145-46 
(1993); Kates v. Brown, 5 Vet.App. 93, 95 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992). 

Evidence received since the time of the April 1994 decision, 
is essentially limited to October 1984 laboratory tests which 
were done in conjunction with an Agent Orange Registry 
examination.  The veteran was scheduled to report for a 
physical examination in February 1985.  However he failed to 
report for his examination.  No further new evidence has been 
obtained since the April 1994 rating decision.

The October 1984 Agent Orange Registry examination laboratory 
reports secured since the last final decision do not contain 
any new competent evidence linking, or even suggesting a 
link, between liver cancer and herbicide exposure during 
service or any other incident or injury in service.  Thus, 
while the additional evidence is new, it is not material 
because it does not create a reasonable possibility of 
substantiating the claim.  

The evidence of record continues to be devoid of any 
competent evidence that liver cancer was incurred or 
aggravated during service.  The evidence presented since the 
April 1994 rating decision is merely cumulative of evidence 
that has already been considered.  Therefore, the evidence 
submitted since the April 1994 rating decision does not raise 
a reasonable possibility of substantiating the veteran's 
claim; it is not new and material evidence sufficient to 
reopen the claim for service connection.  38 U.S.C.A. § 5108.

Because the claimant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

b. DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code 
extends VA educational program benefits to surviving spouses 
of veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature. See 38 U.S.C.A. §§ 3500, 3501(a)(1).

As service connection for the cause of the veteran's death is 
not warranted, and as the veteran, when he died, did not have 
any service-connected total disability that was permanent in 
nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.




ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for cause of 
death, the appeal is denied.

Entitlement to Dependency Educational Assistance under 38 
U.S.C. Chapter 35 is denied.


____________________________________________
DEREK N. BROWN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


